Citation Nr: 1806463	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-08 335	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected prostatitis.

2.  Propriety of the proposed reduction of the initial evaluation for service-connected posttraumatic stress disorder (PTSD) from 70 percent to 30 percent, to include whether an increased initial evaluation is warranted.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1964 to October 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which established service connection for prostatitis and established a 20 percent initial evaluation from October 18, 2010, and September 2016 and June 2017 rating decisions from the VARO in Montgomery, Alabama, which established service connection for PTSD, denied the Veteran's initial claim seeking TDIU, and proposed a reduction in the Veteran's initial evaluation for service-connected PTSD, respectively.  

The Board notes that the Louisville RO took jurisdiction of the Veteran's initial claim to establish service connection for prostatitis because the subject matter involved  in-service exposure to Agent Orange.  After the October 2011 rating decision was promulgated, jurisdiction of the appeal was transferred to the VARO in Montgomery, Alabama, from where the other issues on appeal originated and were received by the Board.

Clarification of the issues on appeal

The Veteran has not perfected an appeal to the Board concerning the issue regarding the initial evaluation for PTSD, to include propriety of the proposed reduction; however, as noted by the Veteran's representative in a January 2018 statement and as will be discussed below, this issue is under the Board's jurisdiction for the purpose of remanding it for further procedural development.  

Likewise, while the Veteran has not expressly stated disagreement with the RO's denial of his initial claim to establish TDIU, it is considered part and parcel of the issues seeking increased initial evaluations, and thus, it is considered under the Board's jurisdiction at this time.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Issues not currently before the Board

In the aforementioned January 2018 statement from the Veteran's representative, it was asserted that there were several issues under the Board's jurisdiction which must be remanded for the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) under the United States Court of Appeals for Veterans Claims' (the Court's) holding in Manlincon v. West, 12 Vet. App. 238 (1999).  While this remains true with regard to the issue concerning the Veteran's initial evaluation for service-connected PTSD, a subsequently provided SOC cured this deficiency with regard to issues seeking to establish service connection for disabilities of the neck and shoulders, and the Veteran has not, as of the date of this action, filed a substantive appeal to the Board regarding these issues.  As such, those issues are not presently under the Board's jurisdiction and will be discussed no further.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995)

The issues of (1) propriety of the proposed reduction of the initial evaluation for service-connected PTSD from 70 percent to 30 percent, to include whether an increased initial evaluation is warranted, and (2) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 13, 2015, there is no evidence that the Veteran's service-connected prostatitis was manifested by symptoms approximating urinary tract infections, use of absorbent materials, catheterization, and/or daytime voiding interval less than one hour, or awakening to void five or more times per night.  

2.  From July 13, 2015, the Veteran's service-connected prostatitis is manifested by awakening to void five or more times per night.  There is no evidence of use of an appliance and/or absorbent materials or renal dysfunction due to the Veteran's prostatitis symptoms.  


CONCLUSION OF LAW

1.  Prior to July 13, 2015, the schedular criteria for an initial evaluation in excess of 20 percent for chronic prostatitis are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527.  

2.  From July 13, 2015, the schedular criteria for a 40 percent initial evaluation, but no higher, for chronic prostatitis are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7527.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Veteran received notice of the elements necessary to establish service connection and how VA determines disability evaluations and effective dates.  The Veteran's appeal proceeds from the initial evaluations assigned for his service-connected prostatitis.  This is a downstream element from the grant of service connection, and there is no argument of prejudice from any notice defects.  No further notice is required. 

With regard to the duty to assist, VA obtained all identified, available medical evidence.  The Veteran was also afforded VA examinations to assess the severity of his prostatitis, most recently in June 2017.  There is no argument or indication that the examinations are inadequate.  

The Board notes that, despite receiving several critical pieces of evidence pertaining to the Veteran's service-connected prostatitis since the last adjudication of this issue in January 2014, the RO did not consider this evidence in the first instance in any subsequent readjudication.  While this is unfortunate and against VA's controlling laws and regulations, the Board finds that there is no prejudice to the Veteran, as the Board's initial consideration will result in a partial allowance of this issue, as discussed below, and remanding for initial consideration by the AOJ would only cause avoidable delay.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the issue decided herein.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 47 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Increase initial evaluation - prostatitis

The Veteran's prostatitis is rated under the provisions of 38 C.F.R. § 4.115(b), Diagnostic Code 7527, which provides the criteria for prostate gland injuries, infections, hypertrophy, and postoperative residuals of the prostate gland.  Such disability is to be rated under either voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2017).  

In the present case, there is no evidence that the Veteran's service-connected prostatitis is manifested by urinary tract infections, so those criteria are inapplicable.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  The rating criteria necessary for an increased initial evaluation for urine leakage are wholly focused on the wearing and frequency changing of absorbent materials, and the criteria for obstructive voiding involve catheterization - which are, also, not present in this case.  

With the above in mind, the Board finds that the most appropriate and beneficial criteria for evaluating the Veteran's service-connected prostatitis are those pertaining urinary frequency.  With regard to the criteria concerning urinary frequency, daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating, and daytime voiding interval less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115(a) (2017).

The record reflects that the criteria for an increased initial evaluation are not demonstrated or approximated at any time prior to July 13, 2015 - the date of a Disability Benefits Questionnaire (DBQ) submitted by the Veteran.  Specifically, there is no evidence dated prior to July 13, 2015, which shows that the Veteran's service-connected prostatitis was manifested by symptoms approximating urinary tract infections, use of absorbent materials, catheterization, and/or daytime voiding interval less than one hour, or awakening to void five or more times per night.  As such, an increased initial evaluation is not warranted prior to July 13, 2015.

However, the May 2015 DBQ reflects that this disability manifests in awakening to void five or more times per night, which demonstrates the criteria for a 40 percent initial evaluation.  The Board further notes that the criteria are demonstrated in all medical evidence dated after July 13, 2015, to include copious VA treatment records and the June 2017 VA examination report.  In passing, the Board notes that there is no evidence that meets the criteria for a higher initial evaluation for this disability at any time after July 13, 2015, to specifically include use of an appliance and/or absorbent materials or renal dysfunction.  The evidence does not show, and the Veteran does not allege, that this symptomatology is present at any time during the appeal period.

In light of above, the Board finds that the assignment of a staged initial evaluation is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).  His symptomatology is fully contemplated by the schedular evaluation criteria, and there has been no argument to the contrary.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 2008).


ORDER

Entitlement to an initial evaluation in excess of 20 percent is denied prior to July 13, 2015.

Entitlement to a 40 percent initial evaluation, but no higher, is granted from July 13, 2015, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate his appeal under the applicable laws.

As noted in the Introduction, the Veteran has expressed disagreement with the Montgomery RO's June 2017 rating decision.  To the extent that the rating decision proposed to decrease the initial evaluation for service-connected PTSD, the Board notes that this has not been effectuated, and thus, it may not be ripe for consideration.  However, the same action is a denial of the Veteran's claim for an increased initial evaluation, and as such, the Court's holding in Manlincon is applicable.  The failure to issue an SOC in such a circumstance renders the issue procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017); see also Manlincon and Godfrey, both supra. 

The purpose of remanding this issue is to give the AOJ an opportunity to cure this defect.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required, and in fact, has no authority, to decide the claim).  

Finally, as the Veteran's appeal to establish TDIU is dependent on the Veteran's combined evaluation - which is, in turn dependent on the initial evaluation assigned for his service-connected PTSD - the issues are inextricably intertwined.  As such, the TDIU appeal must also be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide the Veteran and his representative a Statement of the Case addressing the issue of propriety of the proposed reduction of the initial evaluation for service-connected PTSD from 70 percent to 30 percent, to include whether an increased initial evaluation is warranted.  The Statement of the Case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the Statement of the Case unless he perfects his appeal.

* The AOJ is on notice that, even if a rating decision is provided which finds that the proposed reduction is inappropriate (reinstating the 70 percent initial evaluation), the issue of entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD must still be readjudicated in a Statement of the Case in order to satisfy the Court's holding in Manlincon.  

2.  After the completion of the above, the AOJ must schedule the Veteran for a general medical examination to determine the effects of his service-connected disabilities on his employment.  If it is found that an opinion from a vocational specialist is necessary, such should be obtained.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


